 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinoisBell Telephone CompanyandCommunica-tionsWorkers of America, AFL-CIO, LocalNo. 5000. Case 14-CA-1133012 April 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 December 1983 Administrative Law JudgeWalter H. Maloney Jr. -issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief and the Charging Party fileda brief in opposition to the Respondent's exceptionsand a brief in support of the judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.This case is here following a remand by theUnited States Court of Appeals for the SeventhCircuit.2 In an earlier decision, the Board foundthat the Respondent violated Section 8(a)(1) by re-fusing to permit employees Cary Hatfield and Re-beccaWimberly to have representatives of theirchoice at disciplinary interviews in accordancewithNLRB v. J. Weingarten.3The Board, howev-er,dismissed the allegation that the Respondenthad further violated Section 8(a)(1) by dischargingHatfield because she had requested representationat the interview. It found, instead, that Hatfield'sdischarge was motivated by the Respondent's beliefthatHatfield had improperly adjusted telephonecalls.Nevertheless, the Board ordered as a remedyfor the violation found that the Respondent rein-state and make Hatfield whole for any loss ofwages or benefits she had sustained.4 Thereafter,the court enforced the Board's Order in all respectsexcept as to those portions providing for reinstate-ment, backpay, and expunction of the dischargefrom Hatfield's personnel record. The court notedthat this remedy would have been appropriate hadHatfield been discharged for requesting union as-sistance at the interview. However, the court foundthat this was not the case because Hatfield hadiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that theyareincorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 674 F 2d 618 (1982)3 420 U S 251 (1975)4The decision is found at 251 NLRB 932 (1980). The judge's citationof the Board's decision in fn. I of his decision is incorrectbeen discharged for cause. In these circumstances,the court concluded that the Respondent was enti-tled to show whether it had evidence of Hatfield'smisconduct, independent of that obtained duringthe illegal interview, sufficient to support its dis-charge of Hatfield for cause. The court thus re-manded this case for further proceedings as neces-sary to ascertain the appropriateness of the remedygiven with respect to employee Hatfield.5Following the remand, a hearing was held andthe judge issued his supplemental decision. Thejudge stated that Hatfield's discharge was not dueto her having requested union representation at thedisciplinary interview but due to her having con-fessed during that interview to making personaltelephone calls without paying for them and to im-properly adjusting the timing of certain collectcalls.The judge then concluded that at the secondhearing the Respondent failed to produce any pro-bative, credible, independent evidence of Hatfield'smisconduct outside that obtained at the disciplinaryinterview.Accordingly, the judge found that Hat-fieldwould not have been fired but for her partici-pation in the disciplinary interview in which shehad been deprived of her right to a representative.Applying the standard set out inKraft Foods6andthat of the court's remand as the "perceived" lawof this case, the judge then recommended that theBoard's Order in the initial proceeding, which pro-vided for reinstatement and backpay for Hatfield,should be reaffirmed.We disagree with the judge's recommendation,and we shall delete from our original order theprovision that the Respondent reinstate and makewhole employee Hatfield.InTaracorp Industries,7we overruled, inter alia,Kraft Foodsand our earlier decision in the instantcase to the extent that it provides a make-wholeremedy for an employee who has been dischargedfor cause.We thus determined inTaracorpthat wewould not grant a make-whole remedy for theWeingartenviolation here, or for cases like this one.Clearly,Hatfield's discharge resulted from her al-leged misconduct and not from the Respondent'sdenial of her request for a representative. Accord-ingly, there is an insufficient nexus between theviolation committed and the reason for the dis-charge to warrant a make-whole remedy. Thus,consistent with our disposition of this case inTara-corp,we shall not require the Respondent to rein-5Chairman Dotson and Member Hunter did not participate in the ear-lierBoard decision They note that the sole issue now under consider-ation, following the remand, is the suitability of the remedy earlier givenand not the ment of the underlying unfair labor practice6 251 NLRB 598 (1980)' 273 NLRB 221 (1984)275 NLRB No. 27 ILLINOIS BELL TELEPHONE CO.149state and make whole employee Hatfield. Since theRespondent was found to have violated Section8(a)(1) by refusing to permit employees HatfieldandWimberly to have representatives of theirchoice at their disciplinary interviews,we shallorder only that the Respondent cease and desistfrom such conduct and post an appropriate notice.We do not consider this action to be inconsistentwith the court's remand of this case. We note thatthe court implicitly stated that it would enforce theprovisions of the initial order providing for Hat-field's reinstatement with backpay should the Re-spondent be unable to establish that it had sufficientindependent evidence of Hatfield's misconduct. Asnoted, the Respondent thereafter produced nocredible independent evidence of Hatfield's miscon-duct. This, however, does not mean that we are re-quired, by virtue of the court's remand, to adhereto the terms of the initial order insofar as it pro-vides that Hatfield be reinstated and made whole.We note that the court's remand of this issue waspremised on our seeking enforcement of the origi-nal order.We no longer seek enforcement with re-spect to the provisions in question because we havenow determined that such a remedy is inappropri-ate.8Thus, we now revoke certain provisions ofthe Board's original order which the Board previ-ously sought to have enforced. In these circum-stances,we find our actions here do not conflictwith the court's remand. Consistent with the aboveanalysis we shall modify the original order accord-ingly.ORDERThe National Labor Relations Board orders thatthe Respondent, Illinois Bell Telephone Company,Centralia, Illinois, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Requiring that employees participate in inter-views or meetings where the employees have rea-sonable grounds to believe that the matter to bediscussed may result in their being disciplined andwhere representation at those interviews or meet-ings has been refused.8Contrastthe instantcase withBakerProtectiveServices,269 NLRB236 (1984), where, following remand from the ThirdCircuit, the Boardrevoked itsearlier bargainingorder whichhad been denied enforcementby the courtIn so doing,the Boarddeclined to apply the rationale ofMidland LifeInsuranceCo,263 NLRB 127 (1982), for,had it done so,the Board would havebeen in the position of adhering to its earlier bar-gaining ordercontrary to the court'sdecision refusing to enforce thatorderWhilehere-unlikeBaker-weareapplying thenew precedentretroactively, the basicprincipleof these casesis the same Both here andinBaker,we are acting in a manner consistent withthe decision of thecircuit courtThus,we are denyinga remedy which the courtalso hasrefusedto enforceAnd, contraryto our dissenting colleague's conten-tion,our disposition of the instant case in no way conflictswith that ofthe court(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action designedto effectuate the purposes and policies of the Act.(a) Post at its Centralia, Illinois exchange copiesof the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER DENNIS,dissenting.Contrary to my colleagues, I would adopt thejudge'ssupplemental decision and reaffirm theBoard's original Order reported at 251 NLRB 932(1980), enfd. in part and remanded 674 F.2d 618(7th Cir. 1982). I fully recognize that the Board'soriginalOrder is inconsistent withTaracorp Indus-tries,273 NLRB 221 (1984), a decision in which Ijoined, holding that make-whole remedies are inap-propriate for typicalWeingarten'violations.Never-theless, I do not believe we can ignore the terms ofthe court's remand, which is the law of the case.In its opinion and its judgment,the court re-manded this case to the Board with the specific in-struction to conduct "such further proceedings asmay be required to determine whether independentevidence sufficiently supported the Company's dis-charge of Hatfield for cause." Pursuant to that di-rection,we remanded the proceeding to the judgefor the purpose of taking additional evidence andissuing a supplemental decision consistent with thecourt's direction. The judge followed those instruc-tions and concluded, largely on the basis of credi-bility resolutions, that independent evidence didnot sufficiently support the Respondent's dischargeofHatfield for cause. In my view, the Boardcannot, at this juncture and in this particular case,suddenly change the applicable law of the case by8Since these portions of the Order have been enforced by a judgmentof the United States Court of Appeals,the notice shall be captioned toreflect thisiNLRB v J Weingarten,420 U S 251 (1975) 150DECISIONSOF NATIONAL LABOR RELATIONS BOARDimposing a new remedial standard.2 The only ap-propriate standard in this case is that which thecourt mandates. SeeBaker Protective Services, 269NLRB 236 (1984). Applying that standard, a make-whole remedy is appropriate.2 Accordingly, I re-spectfully dissent.2My colleagues correctly state that the court denied enforcement ofthe Board'soriginal Order in this case It simply does not follow, howev-er, that their decision "in no way conflicts" with the court's decisionThe conflict that exists is between the court's direction that the Boardapply a specific remedial test and my colleagues' insistence on applyingan entirely different remedial standardaEven if I were convinced that the judge erred in evaluating the evi-dence,Icould not join my colleagues' decision Regardless of whetherwe agree with the judge's conclusions, we are required to apply the re-medialtest that the court directedIdid not participate in the Board's original decision in this case Ac-cordingly, I do not necessarily endorse the view that the Respondent vio-latedHatfield'sWeingartenrightsAs with the remedyissue,however, Iaccept and apply the law of the caseAPPENDIXNOTICE TO EMPLOYEESPOSTED PURSUANT TO A JUDGMENTOF THE UNITED STATES COURT OF APPEALSENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require any employee to partici-pate in an interview or meeting where the employ-ee has reasonable grounds to believe that thematter to be discussed may result in his or herbeing disciplined and where we have refused topermit him or her to be represented at the meetingby a representative.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.ILLINOIS BELL TELEPHONE COMPANYSUPPLEMENTAL DECISIONWALTER H.MALONEY JR.,Administrative Law Judge.There has been no rush to judgment in this case. OnMarch 9,1978, Illinois Bell dischargedCaryAnn Hat-field under circumstances which all agree' violated Sec-tion 8(a)(1) of the Act and the Supreme Court doctrinein theWeingarten2caseNow, some 5-1/2 years later,the issue still remains as to whether Miss Hatfield shouldbe awarded the normal remedy in an 8(a)(1)discharge'The Board's original decision is found at 251 NLRB 935 The deci-sion of the United States Court of Appeals for the Seventh Circuit is re-ported at 674 F 2d 618 (1982)2NLRB v J Weingarten,420 U S 251 (1975), which held that, on re-quest, an employee is entitled under the Act to union representationduring a disciplinary interview and that it is a violation of Sec 8(a)(1) foran employer to refuse an employee such representationcase, namely, reinstatement to her former position andbackpay.The chronology in this case reads like a page out ofDickens'Bleak House.The original hearing took placeon June 23, 1978, and an administrative law judge's deci-sionwas issued on September 14, 1978, some 6 monthsafter the event at issue. The Board's initial decision didnot come down until nearly 2 years later, on August 27,1980.On March 27, 1982, the court of appeals affirmedthe Board in part and remanded the case for further de-liberations as to remedy. It was not until 16 monthslater-July 28, 1983-that the case was remanded by theBoard to the Regional Director for further proceedings.A hearing was then held on the remand on October 3,1983, and briefs were submitted to me on or before No-vember 14, 1983. Nothing was presented at the hearingwhich was not presented, or could not have been pre-sented, in 1978. As a result, the remedy I recommendnow is not materially different than the one I recom-mended on September 14, 1978.3The legal setting for this supplemental decision is de-rived from several sources. InKraft Foods,251NLRB598 (1980), issued the same day as the Board's originaldecision in this case, the Board laid out certain criteriafor determining the appropriateness of a remedy for aWeingartenviolation. The Board ruled that a prima faciecase ofWeingartenviolation is made out when the Gen-eral Counsel establishes that an employer has conductedan illegal interview and that an employee was disciplinedfor conduct which was the subject of that interview. Inthis case, the General Counsel produced such evidencein the first hearing, and the Board and the court of ap-peals both agreed that he established a violation. Theyalso agreed that Hatfield was discharged not because sheexercised a Section 7 right in demanding union represen-tation at a disciplinary interview but because the Re-spondent had in hand a confession, obtained in thecourse of an unlawful interview, in which Hatfield ad-mitted that she made five free long-distance calls fromher operator's station to a friend, Daphne Sprehe, inPomona, California, and had fixed tickets, i e., had ad-justed about six collect calls from prisoners at the Van-daliaRehabilitationCenter by changing the timing onthe call tickets which resulted in smaller charges thanthe length of the calls actually warranted.InKraft,the Board went on to say that a wrongdoercouldavoid the conventional reinstatement-backpayremedy which normally arises in an 8(a)(1) dischargecase by showing that the discipline which was meted outwas not based on information obtained at the illegalinterview but was premised exclusively on data obtainedindependent of the interview. The implication, if not thedirect teaching, of this doctrine is that if lawfully ob-tained evidence of employee wrongdoing and unlawfullyobtained admissions are commingled by an employer inarriving at a decision to discharge, the fruit of the poi-sonous tree taints the lawful evidence and renders theemployer liable for a full remedy. In short, a respond-8Certain errors in the transcript were noted and corrected ILLINOIS BELL TELEPHONE COent'smotive must be pure and its,supporting evidencemust be equally unsullied.While agreeing with the Board's major premise, twocourt of appeals have disagreed with the Board's subor-dinate premise and have reversed reinstatement-backpayremedies because, in their judgment, there was sufficientindependent evidence of employee wrongdoing to war-rant a discharge, quite apart from the information gar-nered from an illegally conducted interview, even if theemployer failed to separate the wheat from the chaff andrely exclusively on the wheat. They regarded the illegalinterviews in these cases merely as incidental elements inawell-founded discharge procedure. InGeneralMotorsCorp. v.NLRB,674 F.2d 576 (6th Cir. 1982), the SixthCircuit had before it a case in which a company securityofficer saw an employee at a local bowling-alley duringworking hours and reported him. Later, following an il-legally conducted interview, the employee in questionwas discharged for being absent from the plant withoutpermission during working hours., The court felt that theevidence supplied by the security guard was a.suffrcientbasis for the discharge, and the fact that the employee -later confessed to a breach of the employer's - work rulesduring a faulty interview was merely surplusage. Similar-ly, inNLRB v. Consolidated Foods'Co.,694 F.2d 1070(6th Cir 1982), the same court refused to enforce a rein-statement-backpay remedy which had been awarded bythe Board to an employee who was discovered spendingtoo much time in the, plant restroom while the producthe was supposed to be watching rolled off the assemblyline and apparently was spoiled. The court in that casefelt that the independent evidence of misconduct whichled to the illegally conducted interview was not dimin-ished by an explanation later given by the employee inthe course of the illegal interview as to why he wasabsent from his duty station.InNLRB v. Potter Electrical Signal Co.;600 F.2d 120(8th Cir 1979), the court was confronted by a situationinwhich two employees engaged in 'a fist fight at theplant and were later discharged following unlawfullyconducted discussions. The court ` there felt that therewas clear independent evidence of the, fight, which tookplace in plain view of employee's and a supervisor, andregarded later misconduct on the part of the employerinsufficient to nullify the just cause for discharge whichexisted at the time the supervisor broke up the fight. Asomewhat strained application of the independent evi-dence-rule was made by the Eighth Circuit'inMontgom-eryWard & Co. v. NLRB;664 F.2d 1095 (8th Cir. 1981).Its application was not well 'articulated in a broad brushopinion'which did not delve into ,the facts. The court re-fused to enforce a reinstatement-backpay remedy'respect-ing two employees, Poupard and Lafferty, who were dis-.charged for theft following. admissions' made. during ille-but does' not state,' that there was independent evidenceof wrongdoing bringing the case within the-PotterElec-tricrule:Looking into. the. decision of the Board and. thedence, apart from unlawfully obtained statements, wasavailable to the employer at the time of the discharge. At,,the trial, Poupard admitted stealing,, and it was this ad-151mission made in open court which prompted the adminis-trative law judge (but not the Board) to refuse him a fullremedy.- With regard to Lafferty, the Board decision re-veals that he took the stand and repudiated his unlawfulyobtained confession and the administratiave law'judgecredited the denial made under oath. On this basis, boththe judge and the Board ordered a full remedy, but theEighth Circuit found. independent evidence of wrongdo-ing and reversed, despite this state of the record.In reviewing the case at hand, the Seventh Circuitstated (674 F.2d at 623 fn. 2):In this case, the Company had a legitimate con-cern in the integrity of its toll system, and was enti-tled to fully investigate the security of- its billingprocedures at the Centralia Exchange. A review ofthe evidence suggests that Hatfield's discharge wasnot based solely upon her written statement whichwas obtained during the unlawful interview, for itdoes not appear that the Company had independentevidence obtained -from prison officials at the Van-dalia Rehabilitation Center.In order to balance the need of the Company tomaintainan honest and efficient workforce, with theduty to enforce the policies of the Act, we believethat IllinoisBell is' entitled to show that its dis-charge of Hatfield was not solely dependent uponevidence obtained from her during the unlawfulinterview, but that that discharge is and was sup-ported by other independent, evidence which wasavailable to the Company at the time of discharge.Upon this record, we cannot say that there is sub-stantial evidence to support a finding that Hatfield'sdischarge stemmed . solely from the Company'sunfair labor practice of forcing her to participate inan interview without representation.-.-For these reasons, we enforce the Board's.Orderand expungement of, Hatfield's discharge record.Enforcement of those portions of the Order relatingtoHatfield is denied, and the -case, is remanded torequired to determine whether independent evi-Company's dis-charge of Hatfield for cause.In stating the purpose of the remand and directing itsremarks to independent evidence obtained from prisonofficials at the Vandalia Rehabilitation Center; the courtof appeals apparently adopted the independent evidencetest as applied by the Sixth and.Eighth Circuits inGener-alMotors Consolidated Foods,andPotter Electrical,notthe Board rule inKraft Foodsnor the implications of theEighth Circuit holding'in 'MontgomeryWard.,Itvaries'slightly from the earlier holding of the Board 'in thiscase, which stated that it was awarding a full remedy-be-cause the Respondent had failed to meet its burden ofshowing that the decision to discharge was not based oninformation obtained at the unlawful interview. As theperceived law of this case, the above-quoted standard isthe one which will be ,applied herein' 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe terms of this remand place the Boardand its ad-ministrative law judge in the unaccustomed position ofdetermining whether there was justcausefor the dis-charge and whether there was lawful and probative evi-dence to support a finding of justcause.This is normallythe role of the arbitrator in applying the grievance provi-sions of a contract. The Board does not usually sit injudgment on the expediency, wisdom, or necessity ofemployee terminations.It is axiomaticin Board proceed-ingsthat an employer may discharge an employee forgoodcause,bad cause, or no cause atall as long as thecauseisnot unionactivities.As the Board has oftenpointed out, it is motivation, not justification, which de-termines the legality of a discharge (and hence a dis-charge remedy) under the Act.4 Perhaps a distinctioncan be drawn herein on the basis that the questionframed for this supplemental proceeding is not thelegali-ty of the discharge itself but merely the matter of the ap-propriate remedy for an admittedly illegal act.This remandalso containsanother unusual feature.The Court stated thatIllinoisBellwasentitled to showthat the discharge of Hatfield was not solely dependentupon evidence obtained during the unlawful interview.Given that premise, a further and unansweredquestionarises as towhy Illinois Bell was not required to makethat showing on June 23, 1978, when this case was firstheard.An inquiry was put to Respondent'scounsel atthe second hearing as to why he did not present the evi-dence adduced on October 3, 1983,at anearlier time.His reply was simply that the focus of the case at thatpoint was on the issue of whether Hatfield was entitledto union representation at a disciplinary interview andwhether an employee who wasnot a unionofficial couldproperly be substituted.In hisview, the second hearingpresented other issues. However, appropriateness of aremedy is alwaysan issuein a dischargecase and supple-mental proceedings are normally reserved exclusively todetermine the quantum of backpay due.5 However, de-spite the generosity of the court of appealsin allowingan unusualifnot unprecedented "second bite at theapple," Respondent offered little more of probative valuein this unique proceeding than it offered during its "firstbite." The burden was clearly on it to produce the neces-sary evidence.With respect to the tickets which were allegedly fixedso that prisoners at the Vandalia Rehabilitation Centerwould pay less for collect calls than the time of the callsrequired, Respondent produced no such tickets. With re-spect to calls allegedly made for free by Hatfield to herfriend in Pomona, California, no tickets reflecting thesecalls exist.However, Respondent offered no other evi-dence of her practice, such as the testimony of the al-leged recipient of the calls, to establish either that callswere made by Hatfield or that they were made free ofcharge. Respondent concentrated its effort exclusively onadmissionsof guilt assertedlymade by Hatfield in aseries of letters written by her to inmates at the Vandalia4See, for example,Boyer Ford Trucks,254 NLRB 1389, 1396 (1981)5There is no contention here that the evidence adduced on October 3,1983,was newly discovered, so the second hearing was necessarily con-ducted outside the normal parameters of the Board's Rules and Regula-tions, especially Sec 10248(d)(1)RehabilitationCenter.However, the letters were notproduced, either at the first or second hearings and,more importantly, the failure of Respondent to producethem on either occasion was never explained. In a ques-tion directed to him by me, Respondent's counsel statedthat he did not even issue a subpoena to the warden ofthe institution requiring him to be present at the hearingand bring with him the letters which he assertedly inter-cepted from Hatfield. There is no suggestion, either inthis record or in the record of the previous case, that theletters no longer exist or could not have been producedby this most routine procedure.6Instead, Respondent insisted on relying on the testimo-ny of Security Manager James Lawshe, whose testimonyin this proceeding was no more reliable or credible thanitwas in the first hearing. Lawshe testified that, on theday following a discussion by phone with Wilma Buoy,the former manager of operator services at Respondent'sCentralia, Illinois exchange, he went to the Vandalia Re-habilitation Center and met with Captain Craig, an offi-cialof the prison. Captain Craig reportedly furnishedhim with several letters written to prisoners by Hatfieldand Cathy Belt, another telephone operator, which hadbeen taken from the cells of these prisoners during asearch.Over the vigorous objection of the GeneralCounsel and the Charging Party, Lawshe began to testi-fy as to the contents of these letters. In order to presenta complete record and obviate the necessity for yet an-other hearing, I permitted Lawshe to continue his testi-mony as to the contents of Hatfield's letters, while ac-cording to the General Counsel the motion to strike.'The General Counsel made such a motion at the hearingand I now grant it, striking from the record of this casethe entire testimony of Lawshe concerning the contentsof letters assertedly sent by Hatfield to various prisonersof the Vandalia Rehabilitation Center in 1978Section 10(b) of the Act imposes on the Board thesame rules of evidence which are applicable to U.S. dis-trict courts "so far as practicable." There is nothing im-practicable about applying to this proceeding Sections1002 and 1004 of the Federal Rules of Evidence, whichprovide, in pertinent part:To prove the content of a writing, record, orphotograph, the original writing, recording, or pho-tograph is required, except as otherwise provided inthese rules or by Act of Congress.The original is not required, and other evidenceof the contents of a writing, recording, or photo-graph is admissible if-(1) . . . All originals are lost or have been de-stroyed unless the proponent lost or destroyed themin bad faith;6Lawshe testified at the second hearing that, a week before the hear-ing, he asked the warden to give him the disputed letters and the wardenrefused7Another method utilized on such occasions by administrative lawjudges is to sustain an objection based either on hearsay or the best evi-dence rule and then permit the offering party to proceed with an offer ofproof in the form of questions and answers The net result is the same asthe procedure utilized in this instance ILLINOIS BELL TELEPHONE CO.153(2) . . . No original can be obtained by any judi-cial process or procedure.Respondent failed to serve a subpoena duces tecum onthe custodian of these documents, namely, the warden ofthe Rehabilitation Center, and gave no excuse for failingto do so. The fact that the warden would not voluntarilyturn the letters over to Lawshe is no excuse for not pre-senting them. There is no claim that the letters were notin existence, either at the original hearing or at thesecond hearing, and a clear inference may be drawnfrom Lawshe's testimony that they are still in existenceand in the possession of Illinois correctional officials.The fact that Respondent would prefer to rely on theconclusionary and questionable testimony of a witnesswho saw the letters rather than produce the letters them-selves, especially when afforded a very special opportu-nity to do so, indicates that the letters themselves do notsay what Lawshe testified that they say. Hatfield's flatcontradiction of Lawshe's account supports that infer-ence.8Accordingly, since the record is bereft of any8One letter mentioned by Lawshe assertedly contained a statement byHatfield that Robert Allen, a prison correspondent, should contact her ata specific hour in her work schedule and included Hatfield's work sched-ule.Lawshe went on to testify that Hatfield also said that she made callsto Pomona from her switchboard but, on being pressed,he admitted thatshe did not say that she had made those calls free of charge or withoutbillmg the customer Lawshe's basic testimony was that, in reading overthe letters it became obvious to him that falsification existed and that freecallswerebeing madeHowever, Lawshe admitted that Hatfield nevertold any of her correspondents that she would put their calls through freeof charge One admission attributedby LawshetoHatfieldwas a state-ment in a letter to Allen that he tell his friend that he would be billed alittlebitmore because she could not fix the ticket.Hatfield denies thatshe ever wrote such a statement and, as noted previously, her letterswere never producedto verifywhose account was accurateprobative, credible independent evidence that Hatfieldadjusted toll calls or made free long distance calls andsince the burden was on Respondent to produce that evi-dence, the remedy recommended by me and ordered bythe Board on August 27, 1980, should be be reaffirmed.9In making this recommendation, I also reaffirm the find-ings and conclusions previously entered in this case,except insofar as they are inconsistent with those madeby the Board or the court of appeals. 109The Charging Party and the General Counsel makea supplementaryor alternative argument which is amply supported by the record Theycontend that the disciplinary interview in which Hatfield was deprived ofherWeingartenrightswasan integralpart of theinvestigativeprocesswhich led to her discharge and, but for that interview, she would nothave been fired It is clear from Lawshe's testimony that both he andthose withinthe managerialhierarchy to whom he reported regarded theinformation gleaned from letters supplied by prison officials to be merelyinvestigative leads, not conclusive evidence of wrongdoing,and thatbefore they were in a position to take action, those leads had to be pur-sued and either confirmed or discounted Indeed, without an interviewwith Hatfield, Lawshe was in no position even to establish that the lettersin question were in fact written by her, irrespective of whattheymighthave saidThe information contained in the letters, as recited byLawshe's stricken testimony was suggestive, at best, of wrongdoing andthe determination that they were evidence of wrongdoing is nothingmore than Lawshe's conclusion This fact may explain why Respondentwas not atall anxiousto produce the letters and preferred to relyinsteadon Lawshe's conclusions rather than primary evidence Since in point offact as well as by Respondent's admissions, the independent evidencecontained in the letters was insufficient to support a discharge, it wasnecessarily insufficient to deny to the discrimmateethe normal remedyfor an 8(a)(1) violation10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses